     Timothy R. Hanigan (SBN 125791)
 1
     LANG, HANIGAN & CARVALHO, LLP
 2   21550 Oxnard Street, Suite 760
     Woodland Hills, CA 91367
 3
     Tel: (818) 883-5644
 4   Fax: (818) 704-9372
     Attorneys for Objector/Class Member,
 5
     Route 42 Dance Academy, LLC
 6
 7                      UNITED STATES DISTRICT COURT
 8                     NORTHERN DISTRICT OF CALIFORNIA
 9
10   ABANTE ROOTER AND                          Case No. 3:16-cv-05486-JCS
     PLUMBING, INC., individually and on
11   behalf of all others similarly situated,
12
                        Plaintiffs
13
14   v.

15   PIVOTAL PAYMENTS INC., d/b/a
16   CAPITAL PROCESSING NETWORK                 ROUTE 42 DANCE ACADEMY,
     and CPN,                                   LLC’S NOTICE OF APPEAL
17
18                      Defendant.

19
20
21
22
23
24
25
26
27
28
     ________________________________________________________________________________
 1         Notice is hereby given that Class Member/Objector Route 42 Dance Academy,

 2   LLC appeals to the United States Court of Appeals for the Ninth Circuit from the
 3
     Order Granting Final Approval of Class Action Settlement, Awarding Attorneys’
 4
 5   Fees, and Approving Incentive Award and Administration Costs (ECF Doc. No. 148)

 6   entered in this action on October 15, 2018, and all orders and opinions that merge
 7
     therein. The Class Member/Objector also hereby appeals from any and all orders or
 8
 9   judgments approving the class settlement, class counsel's attorneys' fees or expenses,

10   and/or incentive awards to class representatives, and any order or judgment naming
11
     or identifying this Class Member/Objector or the objection filed by this Class
12
13   Member/Objector, and any order imposing sanctions or requiring an appeal bond,

14   including any order entered or signed subsequent to this notice of appeal.
15
16
17
18
     DATED: October 17, 2018                Respectfully submitted,
19
20                                          /s/ Timothy R. Hanigan
                                            Timothy R. Hanigan (125791)
21
                                            LANG, HANIGAN &
22                                          CARVALHO, LLP,
                                            21550 Oxnard Street, Suite 760
23
                                            Woodland Hills, California 91367
24                                          (818) 883-5644
                                            trhanigan@gmail.com
25
                                            Attorney for Objector/Class Member
26
27
28

                                                1
 1                                   Certificate of Service
 2
           The undersigned certifies that today he filed the foregoing document on ECF
 3
 4   which will send electronic notification to all attorneys registered for ECF-filing.

 5
 6
     DATED: October 17, 2018
 7
 8                                           /s/ Timothy R. Hanigan
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
